DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-4 and 8 in the reply filed on 09/09/2021 is acknowledged.
Claims 5-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al. (U.S. App. Pub. No. 2014/0220341).
Regarding claim 1, Choi et al. teaches a method of making a nanowire complex containing a seed particle having a spherical shape from which a filamentous nanowire extends from the surface thereof. (Abstract, par. [0017] and Fig. 2). As can be seen in Fig. 2 and 3, there exists two embodiments wherein the seed particle has a larger or smaller diameter than the filament extending from the surface of the particle.

Claims 1, 4 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi et al. (U.S. App. Pub. No. 2013/0221287).
Regarding claim 1, Takahashi et al. teaches a metal particle which has a spherical nucleus and dendritic crystals which have grown uniformly outward from the central nucleus. (Abstract and Fig. 8). The dendritic structures meet the limitation of “filamentous part” as presently claimed due to their elongated, thinner structures which are visible in Fig. 9 and 14. The metal particles may further be made of silver (claim 10).
Regarding claim 4, Takahashi et al. teaches the production of silver particles having on the surface thereof dendritic crystals. (Abstract). The content of “granular particles” in the composition which the Examiner is generally referring to structures which would not have a “filamentous part” as claimed, would therefore be less than 20% as claimed.
Regarding claim 8, Takahashi et al. teaches that the metallic powder maybe used in a conductive paste composition. (par. [0026]).

Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujino et al. (JP 2015-065098).
Regarding claims 1 and 8, Fujino et al. teaches filamentous silver powder mixture and a conductive paste thereof. (Abstract and Title). The filamentous silver powder contains spherical portions at the ends from which the filament sections extend and which are larger than the thickness (i.e. short axe) of the filaments. (Fig. 1A, 1B, 2B and 3B).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Fujino et al. (JP 2015-065098).
Regarding claims 2 and 4, Fujino et al. teaches that the filamentous silver powder may be used in mixture of spherical powder, flaky powders or both and that the content of the filamentous silver powder should be preferably 50% mass or more. (page 3, 3rd paragraph). 
While Fujino et al. does not explicitly teach the content of filamentous silver powder as ratio of the relative surface area of the powders, one of ordinary skill in the art would have found it obvious to optimize the content of filamentous silver powder in terms of relative weight which would therefore have a ratio of surface area which overlaps with the presently claimed range. With respect the limitations of claim 4, Fujino et al. teaches that the inclusion of spherical silver powder (i.e. granular powder) is optional and therefore may be present in amounts of less than 20%.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Fujino et al. (JP 2015-065098), further in view of Hori et al. (U.S. App. Pub. No. 2016/0114390).
Fujino et al. is relied upon as described in the rejection of claim 1, above.
Fujino et al. teaches that the filamentous silver powder has major axis length of 2 to 20 microns and minor axis length of 50 to 900 nm. (page 2, 2nd
Fujino et al. does not specifically teach the dimension of flaky silver powder used.
Hori et al. teaches flaky silver powders for use in a conductive paste composition (Abstract) which has improved electrical conductive characteristics and handling properties. (par. [0019]). Hori et al. teaches that the diameter of the silver flakes is between 1.1 to 30 microns and thickness of 0.01 to 2 microns (par. [0039]) which would mean that the flakes have aspect ratios greater than 1.5 as claimed.
It would have been obvious to one of ordinary skill in the art to use flakes described in Hori et al. as the silver flakes used in the composition of Fujino et al.
One of ordinary skill in the art would have found it obvious to use silver flakes described in Hori et al. in view of the improved electrical and handling properties disclosed in Hori et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRE F FERRE whose telephone number is (571)270-5763. The examiner can normally be reached M and F: 7:30 to 3:30, Tues-Thurs: 8:30 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 5712721490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRE F FERRE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        11/05/2021